Citation Nr: 0518295	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  99-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C with a 
history of gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from April 1987 to May 1992.

This appeal arises from rating decisions of the Roanoke, 
Virginia Regional Office (RO).  This appeal is currently 
being handled by the Nashville RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for hepatitis C and gastroesophageal 
reflux disease.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
This case was remanded from the Board to the RO in July 2003 
to afford the veteran a VA examination to include a nexus 
opinion based on the complete medical record.  

An August 2004 report of contact between the RO and the 
Mountain Home VA medical center (VAMC) indicates that this VA 
facility did not have a gastrointestinal physician and it was 
noted that the veteran would have to be examined at the 
Nashville VAMC.  An August 2004 report of contact between the 
RO and the veteran indicates that the veteran stated that he 
was too sick to travel to the Nashville VAMC and he requested 
that an examination be scheduled at the Mountain Home VAMC 
where he lived.  In an October 2004 statement, the veteran 
reiterated that he was too sick to go to Nashville and he 
added that he not have enough money to travel to Nashville.  
Accordingly, the RO should contact the veteran and consider 
alternative sites where a VA examination may be conducted, 
most especially the Mountain Home VAMC.  If necessary, a VA 
fee basis examination should be arranged. 

Consequently, in light of the previous inadequate attempts to 
schedule the veteran for a VA examination, the Board 
concludes that another remand is necessary.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board imposes 
upon the Secretary a concomitant duty to ensure compliance 
with the terms of the remand). On remand, if the scheduling 
of the veteran for a VA examination proves not to be 
possible, the RO must document in the claims file all efforts 
that were expended to have the veteran examined despite his 
health problems, such as attempting to secure an examination 
by a fee-basis physician.

In addition, VA must also obtain a Social Security 
Administration (SSA) decision regarding a claim for 
disability benefits as well as all medical records upon which 
a decision was based.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992).  In this case, the veteran indicated in July 1999 
that he had been awarded SSA disability benefits.  
Accordingly, the RO should contact the SSA and obtain a copy 
of the SSA decision as well as the records upon which it was 
based.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Mountain Home VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the SSA and 
obtain legible copies of the decision 
granting the veteran entitlement to SSA 
disability benefits as well as the 
records upon which this decision was 
based.  Once obtained, all records should 
be associated with the claims folder.

3.  Following completion of the above 
development, the RO should undertake all 
appropriate steps to afford the veteran a 
VA liver examination at the Mountain Home 
Medical Center (or at a mutually agreed 
upon alternative location) by either a VA 
physician or a fee-basis physician.  The 
claims folder must be made available to 
the physician prior to the examination.  
Based on a review of the complete medical 
record and the current examination, the 
physician must render a medical opinion 
as to whether it is at least as likely as 
not that hepatitis C is related to 
disease or injury during the veteran's 
active military service.  In answering 
this question, the physician must use the 
underlined standard of proof provided by 
the Board.  All factors upon which the VA 
medical opinion is based must be set 
forth in the record.

4.  If the development in part (3) above 
is not accomplished, the RO must place 
written documentation in the claims 
folder detailing all attempts that were 
made to provide the veteran with a VA 
examination at the Mountain Home Medical 
Center (or at some other mutually agreed 
upon location) by either a VA physician 
or a fee-basis physician.

5.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




